DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 6/17/21.  Claims 1, 2, and 5-7 have been amended.  Claims 1-7 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. (US 2004/0167804 A1) in view of Estes et al. (US 2007/0124002 A1).
(A) Referring to claim 1, Simpson discloses a method for operating an infusion pump, the infusion pump including an interface unit having a display, the interface unit including a graphical user interface, the method comprising (para. 7, Fig. 3, and para. 91 of Simpson; note that the medical device is an infusion pump 120 (shown as a computer with a display in Fig. 3). Further, in another embodiment the medical device is a controller for an infusion pump. For ease of reference, this disclosure will generally identify the medical device of the system as an infusion pump, however, it is understood that the overall system 100 may incorporate any one or more of a variety of medical devices. Accordingly, as shown in FIG. 3, a plurality of infusion pumps 120 are connected to a hub or interface 107.):
receiving a first input including first data for a first infusion regimen for a medication, the first data including a first delivery rate in which the first regimen is executed (para. 185 & 193 of Simpson; note that the clinician sets the infusion pump  rate);  
storing the first data in a memory element of the infusion pump (para. 339 of Simpson);
initiating, by a processor in the pump, operation of the pump to infuse the medication according to the first regimen including the first delivery rate (para. 209 and 194 of Simpson; note that the medication is administered through an infusion pump); 
the pump operating in response to said initiating to deliver the medication to a patient according to the first regimen including the first delivery rate (para. 112, 194, 209 and 292 of Simpson; note the delivery of medication to a patient)
receiving, and after receipt of the first data and after said imitating operation of the pump according to the first regimen, a second input including second data for a second infusion regimen for the medication that is infused by the pump during said operating, the second infusion regimen modifying the first regimen, the second data including a second delivery rate in which the second 
comparing, using the processor in the pump, the second delivery rate provided from said second data to the first delivery rate provided from said first data (para. 185, 326, and 358 of Simpson; note the comparison process of old flow rate and modified flow rate);
 detecting, using the processor in the pump, an error in the second delivery rate provided from said second data based on said comparing (para. 324-329; note that modified flow rates are checked for tolerances and overrides can be available for medications that are outside of tolerances); 
in response to said detecting an error: 
2automatically holding, using the processor in the pump, the second infusion regimen in abeyance (para. 315-317, 326, and para. 308, note infusion pumps have the ability to define the volume to be administered or the flow rate and time period. Once this time has elapsed, the infusion pump will automatically prevent further administration); 
generating an alert message; and displaying said generated alert on the display of the interface unit (para. 185, 326-329, 358, and 423 of Simpson; note that the infusion information is displayed on both an electronic computing device and the pump to assist in ensuring that the right infusion is being administered to the right patient at the right time, and by the right route and at the right rate and that an alarm or alert is active on a medical device such as an infusion pump 120).
Simpson does not disclose receiving the inputs using the graphical user interface of the pump.
However, receiving inputs using a graphical user interface of a pump is old and well-known, as evidenced by Estes (see para. 57, 95, 113, 120, 53, 67, 74, and 111 of Estes. Note Fig. 11 which shows a pump unit with an interface and also note that the pump user may have flexibility in entering and modifying the bolus rate or amount at any time).

(B) Referring to claim 2, Simpson discloses wherein said comparing comprises determining, using the processor, a difference between the first delivery rate provided from said first data and the second delivery rate provided from said second data; wherein said detecting an error is based on said determined difference (para. 185, 324-329, 400, 401, 405, and 410 of Simpson).
(C) Referring to claim 3, Simpson discloses further comprising receiving third input data in response to said generated alert via the graphical user interface, said response including a confirmation of said second delivery rate; and based on said received third input data, initiating, by the processor, operation of the pump to infuse the medication according to the second regimen including the second delivery rate; the pump operating in response to said initiating to deliver the medication to a patient according to the second regimen including the second delivery rate (para. 270-273 and 299-301 of Simpson).
(D) Referring to claim 4, Simpson discloses further comprising receiving third input data in response to said generated alert via the graphical user interface, said third input data including a reentered second delivery rate; and 3based on said received response, initiating, by the processor, the pump to infuse the medication according to the second regimen including the reentered second delivery rate; the pump operating in response to said initiating to deliver the medication to a patient according to the second regimen including the reentered second delivery rate (para. 321-329 of Simpson).
(E) Referring to claim 5, Simpson discloses an apparatus comprising: 
a pump configured to deliver medication to a patient from a container via tubing engaged with the pump, the pump including an interface unit having a display (para. 346, 209, 7, & 91 and Fig. 3 of Simpson; note that the medical device is an infusion pump 120 (shown as a computer with a display in 
a memory element (para. 339 of Simpson); 
a graphical user interface configured to receive: a first input including first data for a first infusion regimen for a medication, the received first data including a first delivery rate in which the first regimen is executed (para. 112, 194, 209 and 292 of Simpson; note the delivery of medication to a patient); and, a second input including second data for a second infusion regimen for the same medication as for the first infusion regimen, the second regimen modifying the first regimen, the second data including a second delivery rate in which the second regimen is executed  (para. 270, 271, 282, and 298 of Simpson; note flow rates, volume to be infused, and/or duration can be modified); and, 
a processor in the pump configured for (para. 91, 93, 183, 223, & 224, and Fig. 2 of Simpson): 
 initiating operation of the pump to infuse the medication according to the first regimen including the first delivery rate, wherein the pump operates in response to said initiating to deliver the medication to the patient according to the first regimen including the first delivery rate (para. 209 and 194 of Simpson; note that the medication is administered through an infusion pump); 
after receipt of the second data, comparing the second delivery rate provided from the second data to the first delivery rate provided from the first data, wherein the second input including the second data is received after said initiating operation of the pump (para. 185, 326, and 358 of Simpson; note the comparison process of old flow rate and modified flow rate);

 in response to said detecting an error: 
automatically holding, using the processor in the pump, the second infusion regimen in abeyance (para. 315-317, 326, and para. 308, note infusion pumps have the ability to define the volume to be administered or the flow rate and time period. Once this time has elapsed, the infusion pump will automatically prevent further administration); 
generating an alert message; and displaying said generated alert on the display of the interface unit (para. 185, 326-329, 358, and 423 of Simpson; note that the infusion information is displayed on both an electronic computing device and the pump to assist in ensuring that the right infusion is being administered to the right patient at the right time, and by the right route and at the right rate and that an alarm or alert is active on a medical device such as an infusion pump 120).
Simpson does not disclose the interface unit of the pump including a graphical user interface configured to receive the inputs.
However, an interface unit of a pump including a graphical user interface configured to receive inputs is old and well-known, as evidenced by Estes (see para. 57, 95, 113, 120, 53, 67, 74, and 111 of Estes. Also, note Fig. 11 which shows a pump unit with an interface).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Estes within Simpson.  The motivation for doing so would have been for both autonomous and manual control of an infusion pump for delivering medication to a patient (abstract of Estes).

(G) Referring to claim 7, Simpson discloses wherein said processor is further configured for: receiving a third input in response to said generated alert via the graphical user interface, said third input including a reentered second delivery rate; and 5, in response to said third input initiating operation, by the processor, of the pump to infuse the medication according to the second regimen including the reentered second delivery rate, wherein the pump operates in response to said initiating to deliver the medication to the patient according to the second regimen including the reentered second delivery rate. (para. 321-329 of Simpson).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686